                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

 JAMIE GRIFFIN                                                                      PETITIONER

 V.                                                                 NO. 4:16-CV-227-DMB-JMV

 MARSHALL FISHER, et al.                                                          RESPONDENTS


                                   ORDER OF DISMISSAL

       Jamie Griffin’s petition for a writ of habeas corpus is before the Court for consideration of

the Report and Recommendation of United States Magistrate Judge Jane M. Virden. Doc. #8.

                                              I
                                      Procedural History

       On or about November 9, 2016, Jamie Griffin filed in the United States District Court for

the Northern District of Mississippi a petition for a writ of habeas corpus challenging his 2016

sentence for burglary. Doc. #1. On June 20, 2017, the respondents filed an answer arguing that

Griffin’s claims for relief were procedurally barred. Doc. #7. Griffin did not file a traverse. On

May 30, 2018, United States Magistrate Judge Jane M. Virden issued a Report and

Recommendation recommending that Griffin’s petition be dismissed on the grounds of procedural

default. Doc. #8 at 7. Neither party filed objections to the R&R.

                                              II
                                            Analysis

       Under 28 U.S.C § 636(b)(1)(C), “[a] judge of the court shall make a de novo determination

of those portions of the report … to which objection is made.” “[W]here there is no objection, the

Court need only determine whether the report and recommendation is clearly erroneous or contrary

to law.” United States v. Alaniz, 278 F.Supp.3d 944, 948 (S.D. Tex. 2017) (citing United States v.

Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989)). The Court, having reviewed the Report and
Recommendation, concludes that it is neither clearly erroneous nor contrary to law. Accordingly,

the Report and Recommendation is adopted and Griffin’s petition is dismissed.

                                                III
                                   Certificate of Appealability

       This Court must “issue or deny a certificate of appealability when it enters a final order

adverse to the applicant.” Rule 11 of the Rules Governing Section 2254 Proceedings for the United

States District Courts. A certificate of appealability (“COA”) will issue “only if the applicant has

made a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). For

cases rejected on their merits, a movant “must demonstrate that reasonable jurists would find the

district court's assessment of the constitutional claims debatable or wrong” to warrant a

COA. Slack v. McDaniel, 529 U.S. 473, 484 (2000). To obtain a COA on a claim rejected on

procedural grounds, a movant must demonstrate “that jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right and that jurists of

reason would find it debatable whether the district court was correct in its procedural

ruling.” Id. Based on the Slack criteria, the Court finds that a COA should not issue in this case.

                                               IV
                                            Conclusion

       The May 30, 2018, Report and Recommendation is [8] is ADOPTED as the order of this

Court. This case is DISMISSED. A certificate of appealability is DENIED.

       SO ORDERED, this 8th day of March, 2019.

                                                      /s/Debra M. Brown
                                                      UNITED STATES DISTRICT JUDGE




                                                 2
